Citation Nr: 0123047	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-20 345	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946 and from January 1950 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim on appeal.

In March 2000, the Board, among other things, denied the 
claim of entitlement to service connection for hypertension.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated December 11, 2000, the Court granted 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, and vacated that portion of the Board's March 
2000 decision which denied service connection for 
hypertension and remanded the matter for consideration in 
conformity with the Motion.


REMAND

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  

The Board also finds that further medical development is in 
order.  Specifically, the veteran initially maintained, among 
other things, that he developed hypertension as a direct 
result of military service, which was denied by the RO.  The 
RO subsequently granted service connection for COPD and the 
veteran maintained in the alternative that his hypertension 
was due to the service-connected COPD.  While there is no 
medical evidence of hypertension during the veteran's periods 
of military service or within the one-year presumptive 
period, the issue of whether there is a causal relationship 
between the veteran's currently-diagnosed hypertension and 
service-connected COPD has not been addressed. 

Moreover, the veteran has not undergone an examination for 
disability evaluation purposes since the early 1990's.  The 
Board finds that an examination to address the etiology of 
the veteran's hypertension is needed at this time.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all medical care 
providers who have treated him for 
hypertension in the recent past.  After 
securing any necessary release, the RO 
should make all reasonable efforts to 
obtain records from the sources 
identified by the veteran which are not 
already on file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  Thereafter, and whether additional 
records are received or not, the veteran 
should be scheduled for an examination by 
an appropriate specialist to evaluate his 
hypertension.  Specifically, the examiner 
is asked to address the following 
questions:

? Is it as likely as not that the 
veteran's currently-diagnosed 
hypertension was incurred in or 
aggravated by military service?

? In the alternative, is it as likely 
as not that the veteran's currently-
diagnosed hypertension was caused by 
his service-connected COPD?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  The RO should then readjudicate the 
issue on appeal.  In the event the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal, 
including the secondary service-
connection regulations.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


